909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Ellis PERRY, Petitioner-Appellant,v.UNITED STATES Of America, Respondent-Appellee.
No. 89-6280.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

1
Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and RICHARD A. ENSLEN, District Judge.*

ORDER

2
James Ellis Perry is a pro se prisoner who appeals the denial of a motion to vacate his sentence pursuant to 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
Perry is serving a sentence of ten years imprisonment following his guilty plea to one count of mailing photographs which depicted a minor engaged in sexually explicit conduct.  18 U.S.C. Sec. 2252(a)(1).  In his motion, Perry alleged 1) that there was no factual basis for his plea;  2) that his plea did not comply with Fed.R.Crim.P. 11;  3) that his plea was not consistent with his indictment;  4) that he was not granted a competency hearing;  and 5) that he was not able to confront the individuals who had prepared a psychological study of him prior to sentencing.  On September 15, 1989, the court entered an order that adopted the magistrate's recommendation and denied the motion.  It is from this order that Perry now appeals.


4
Relief under Sec. 2255 is only available to correct the denial of a substantive right or the implementation of a fundamentally unfair procedure.  Upon review, we conclude that the arguments raised in Perry's petition do not meet this standard, and we affirm the denial of his motion for the reasons well-stated in the magistrate's report and the district court's opinion.


5
Perry has also raised several new arguments on appeal.  However, we will not reach these claims because they were not clearly presented to the district court.   See Sigmon Fuel Co. v. TVA, 754 F.2d 162, 164-65 (6th Cir.1985).


6
Accordingly, it is hereby ORDERED that the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation